

MATRIA HEALTHCARE, INC.
LONG-TERM STOCK INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
THIS AGREEMENT, entered into as of the Grant Date (as defined in Section 1), by
and between the Participant and Matria Healthcare, Inc. (the “Company”);
 
WHEREAS, the Company maintains the Matria Healthcare, Inc. Long-Term Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
 
1.  Terms of Award and Definitions. The following terms used in this Agreement
shall have the meanings set forth in this Section 1:
 
(a)  Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is
neither employed by the Company or any Affiliate, a director of the Company or
any Affiliate, an independent contractor performing services for the Company or
any Affiliate nor providing services as a consultant to the Company or any
Affiliate; provided that a termination shall not be considered to have occurred
while the Participant is on an approved leave of absence from the Company or any
Affiliate.
 
(b)  Designated Beneficiary. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
 
(c)  Grant Date. The “Grant Date” is ______________________.
 
(d)  Participant. The “Participant” is _________________________.
 
(e)  Restricted Period. A “Restricted Period” is each one year period beginning
on the Grant Date and ending on [the first, second and third anniversaries of
the Grant Date].
 
(f)  Restricted Stock. The number of shares of “Restricted Stock” awarded under
this Agreement shall be _______________ shares. Shares of “Restricted Stock” are
shares of Stock granted under this Agreement and are subject to the terms of
this Agreement and the Plan.
 
Except where the context clearly implies or indicates the contrary, a word,
term, or phrase used in the Plan is similarly used in this Agreement. All other
capitalized terms shall have the meaning assigned to such terms in the Plan.
 
2.  Award. The Participant is hereby granted the number of shares of Restricted
Stock set forth in Section 1.
 
3.  Dividends and Voting Rights. The Participant shall be entitled to receive
any dividends paid with respect to shares of Restricted Stock that become
payable during a Restricted Period; provided, however, that no dividends shall
be payable to or for the benefit of the Participant with respect to record dates
occurring prior to the Grant Date, or with respect to record dates occurring on
or after the date, if any, on which the Participant has forfeited the Restricted
Stock. Any cash dividends paid with respect to Restricted Stock shall be paid in
full to the Participant no later than the fifteenth (15th) day of the third
month following the end of the calendar year for which such dividends are
credited. The Participant shall be entitled to vote the shares of Restricted
Stock during a Restricted Period to the same extent as would have been
applicable to the Participant if the Participant was then vested in the shares;
provided, however, that the Participant shall not be entitled to vote the shares
with respect to record dates for such voting rights arising prior to the Grant
Date, or with respect to record dates occurring on or after the date, if any, on
which the Participant has forfeited the Restricted Stock.
 
4.  Deposit of Shares of Restricted Stock. Each certificate issued in respect of
shares of Restricted Stock granted under this Agreement shall be registered in
the name of the Participant and shall be deposited in a bank designated by the
Committee. The grant of Restricted Stock is conditioned upon the Participant
endorsing in blank a stock power for the Restricted Stock.
 
5.  Transfer and Forfeiture of Shares.
 
(a)  If the Participant’s Date of Termination (as defined above) does not occur
during a Restricted Period, then, at the end of such Restricted Period, the
Participant shall become vested in the shares of Restricted Stock, and shall own
the shares free of all restrictions otherwise imposed by this Agreement. A
certificate reflecting the number of shares of Stock so vested shall be
delivered to the Participant as soon as practicable after the end of such
Restricted Period, but in any event no later than the fifteenth (15th) day
following the end of the applicable Restricted Period. Notwithstanding the
foregoing, in the event a Corporate Transaction, Subsidiary Disposition or
Change in Control, as defined in the Plan, occurs on or prior to [the third
anniversary of the Grant Date] and prior to the Participant’s Date of
Termination, all of the Participant’s shares of Restricted Stock shall
immediately vest and become non-forfeitable; provided, however, that in the
event of a Corporate Transaction (other than a Corporate Transaction described
in Section 13(b)(iii) of the Plan or a Corporate Transaction that also
constitutes a Change in Control) as to which the Committee determines that (x)
the Restricted Stock will be replaced with comparable Restricted Stock or (y)
the Restricted Stock is replaced with a cash incentive program that preserves
the value of the Restricted Stock and provides for subsequent payment in
accordance with the applicable vesting schedule, then the vesting of the
Restricted Stock shall only be accelerated to the extent that the Committee so
determines in its sole discretion.
 
(b)  Otherwise, shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered until the Participant is vested in
the shares. Except as otherwise provided in this Section 5, if the Participant’s
Date of Termination occurs prior to the end of a Restricted Period, the
Participant shall forfeit any unvested Restricted Stock as of the Participant’s
Date of Termination.
 
6.  Withholding. Participant must make arrangements, satisfactory to the
Company, for satisfaction of any applicable foreign, federal, state or local
withholding requirements related to the receipt of Restricted Stock or the lapse
of restrictions thereon. If no alternative arrangements are made, the Company
may withhold Restricted Stock to satisfy such withholding requirements.
 
7.  Heirs and Successors.
 
(a)  This Agreement shall be binding upon, and inure to the benefit of, the
Company and the Participant and their respective successors and assigns.
 
(b)  If any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan.
 
(c)  If a deceased Participant has failed to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant.
 
(d)  If a deceased Participant has designated a beneficiary but the Designated
Beneficiary dies before the Designated Beneficiary’s exercise of all rights
under this Agreement or before the complete distribution of benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.
 
8.  Substituted or Additional Shares. If, from time to time during the term of
this Agreement, there is any stock split-up, stock dividend, stock distribution
or other reclassification of the Company’s Common Stock, any and all new,
substituted or additional securities to which the Participant is entitled by
reason of his or her ownership of the Restricted Stock shall be immediately
subject to the terms of this Agreement.
 
9.  Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
 
10.  Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to, and governed by, the terms of
the Plan, a copy of which may be obtained by the Participant from the office of
the Secretary of the Company; and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan. In the event of any conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall govern.
 
11.  Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
 
12.  No Right to Continued Employment. This Restricted Stock Agreement does not
confer upon the Participant the right to continued employment with the Company
or any Affiliate, nor shall it interfere with the right of the Company or an
affiliate to terminate the Participant’s employment at any time.
 
13.  Charges, Taxes and Expenses. The issuance of certificates for shares of
Restricted Stock shall be made without charge to the Participant for any
transfer tax or other such expense imposed or incurred with respect to the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company.
 
14.  Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the Grant Date.
 


MATRIA HEALTHCARE, INC.




By: _________________________________
Its:__________________________________





